Citation Nr: 1440786	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  14-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1964 to July 1967, and had additional reserve service in the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.  Because of the Veteran's state of residence, however, all development and consideration of the claims since the March 2010 rating decision has been done by the RO in Detroit, Michigan, which is the RO that certified his appeal to the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded to obtain supplemental medical opinions.  In short, there in insufficient evidence for the Board to determine the current nature, extent and etiology of hearing loss and tinnitus.  In particular, a VA examiner in January 2010 was unable to obtain reliable audio testing to determine the current severity of any hearing loss and tinnitus disorders.  While private medical opinion evidence was submitted in January 2009 and June 2014, they do not contain legible results of audiologic testing.  

The Veteran describes exposure to loud noise due to his military occupational specialty, and indeed his DD-214 shows that he served as an Aircraft Repairman.  Thus, his statements are credible as they are consistent with the circumstances of his service.  

His service treatment records, however, do not include reports of hearing loss or tinnitus or findings of a hearing loss disability for VA purposes.  

At the time of the Veteran's June 1964 pre-induction examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
-10 (0)
-10 (0)
-10 (0)
-5 (0)
-5 (5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-5 (0)
-5 (5)

At the time of the Veteran's June 1967 separation examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5 (10)
-5 (5)
-5 (5)
5 (15)
5 (10)
15 (25)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (10)
15 (25)

The Board also notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the pre-November 1967 induction and separation audiograms in the Veteran's service treatment records are assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units should be converted to ISO-ANSI standards, which are noted above in parentheses.  


Audiological examinations from the Veteran's reserve service dated April 1977, August 1978, September 1978, and January 1980 also did not reveal a hearing loss disability for VA purposes.  

While the Veteran had a private audiological assessment January 2009, the physician opined that the Veteran's audiometric results indicated normal to moderate bilateral sensory neural hearing loss, but did not provide any testing results.  

When tested by a VA examiner in January 2010, the examiner was unable to obtain any valid reliable threshold data for air conduction, bone conduction, or speech examinations.  

Finally, audiogram results from a private examination in June 2014 are in graphical format and difficult to interpret.  

With consideration of the above, the Board finds that an addendum VA medical examination and opinion is warranted to address whether the Veteran has a bilateral hearing loss disability and tinnitus as a result of in-service noise exposure or any other incident that is related to the Veteran's active duty service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the Veteran and associate all records received with the paper claims file or Virtual VA electronic claims file; also document any negative response received. 

2.  Following the above developments, obtain any necessary releases from the Veteran and request that "Dr. P. M." transcribe the results of the June 2014 private audiological examination and associate the transcription with the Veteran's paper claims file or Virtual VA electronic claims file; also document any negative response received. 

3.  Following the above developments, schedule the Veteran for an examination and request an addendum opinion from an appropriate examiner.  After reviewing the entire claims file and considering the Veteran's statements to the history of hearing loss and tinnitus, the examiner should conduct a thorough audiological examination, including the Maryland CNC Test.

The examiner should consider the Veteran's induction and separation audiological examinations using the ISO-ANSI standards (tables of which are contained in this remand, above) to determine whether a threshold shift occurred during service.  Moreover, the examiner should consider the Veteran's previous private and VA audiological examinations, particularly the examinations conducted during the Veteran's reserve service dated April 1977, August 1978, September 1978, and January 1980.  

The examiner should state whether the Veteran's hearing loss and tinnitus are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to in-service noise exposure.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated developments, readjudicate the claims for service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

